DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,828,587. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass the same claim limitations and cover the same scope of the material structure and composition.
In the instant application, Claim 2 is the sole independent claim. Claim 2 differs from Claim 1 in the ‘587 patent in that the ‘587 requires the fiber web having a contact angle of greater than 90 degrees and Claim 2 from the ‘527 application requires a fiber web surface area of greater than or equal to 5 m2/g.
The structure of Claim 1 from the ‘587 patent is the same as that of the structure of Claim 2 from ‘527, including pore size and fiber diameter. Therefore, the surface area of the materials are the same. Regarding the contact angle, a contact angle of a material is either greater than or less than 90 degrees. Given that there are two, finite possibilities, the contact angle is not a critical element of the claim and one of ordinary skill in the art at the time of the invention would have found that Claim 2 of ‘527 clearly envisaged a material having a contact angle of greater than or less than 90 degrees.
In the instant application, Claim 2 is the sole independent claim. Claim 2 differs from Claim 27 in the ‘587 patent in that the ‘587 requires the fiber web having a contact angle of greater than 90 degrees and a specific peel strength and Claim 2 from the ‘527 application requires a fiber web surface area of greater than or equal to 5 m2/g.
The structure of Claim 1 from the ‘587 patent is the same as that of the structure of Claim 2 from ‘527, including pore size and fiber diameter. Therefore, the surface area of the materials are the same. The peel strength is an inherent property of a material. The materials appear to be the same, or substantially the same, therefore the claimed materials will have the same properties such as peel strength. Regarding the contact angle, a contact angle of a material is either greater than or less than 90 degrees. Given that there are two, finite possibilities, the contact angle is not a critical element of the claim and one of ordinary skill in the art at the time of the invention would have found that Claim 2 of ‘527 clearly envisaged a material having a contact angle of greater than or less than 90 degrees.
Claims 3-21 of the instant application and the claims 2-26 and 28-29 of the ‘587 involve various combinations of different properties and characteristics of the filter. However, the claims are not patentably distinct as the characteristics overlap and do not appear to establish novelty between the claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what structure is imparted by the filter media being “sterilized”. It is unclear if this is a method of making or if there is a specific structure implied. For claim interpretation, it is interpreted that the filter media being “sterilized” is a method applied to the filter material but does not impart any specific structure to the material and, therefore, is met by the structure of the material of Claim 2.
Further, it is unclear what “sterilization” is and what is performed on the filter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dullaert et al. (US 2013/0256230) and further in view of Pall (US 4,925,572).

Claims 2, 3, 6, 12, 14, and 15: Dullaert et al. teach a filter media comprising a fiber web having an average fiber diameter of from 100-600 nm [0034]. They teach an average pore size of from 50nm to 5um wherein it would have been obvious to one of ordinary skill in the art that a maximum pore size of 3-70um would be covered in this range or sufficiently close to the claimed range (abstract). They do not disclose the surface area of the material. However, the materials appear to have the same physical structure as claimed. The surface area is calculated by the total available surface which would be the same for two of the same materials having the same pore size and fiber diameter. As such, it would be understood that Dulleart et al. would have the same surface area as claimed.
Dulleart et al. do not disclose the critical wetting surface tension of the fiber webs.
Pall discloses a filter media for blood filtration (abstract). Pall teaches that red blood cells in plasma and in whole blood have a surface tension of 73 dynes/cm (C8/L65-C9/L2). Pall teaches that fibers in blood filtration media may be advantageously modified to increase the CWST to perform better with respect to time required for priming, efficiency, and resistance to clogging (C9/L15-44). They teach that the CWST for such media should be in the range of about 55 to about 75 dynes/cm C10/L30-39).
One of ordinary skill in the art at the time of the invention would have found it obvious to make Dulleart et al.’s CWST to be in the range of about 55-75 dynes/cm in order to optimize priming, efficiency, and resistance to clogging. Choosing a CWST in the range of from 55-75 dynes/cm for both layers would be two layers differing in CWST by less than or equal to 15 dynes/cm.
Claim 7: the bubble point is an inherent property of a material. The material disclosed by Dulleart et al. and Pall teach the structure of the claimed material. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Claim 13: the peel strength is an inherent property of a material. The material disclosed by Dulleart et al. and Pall teach the structure of the claimed material. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Claims 16 and 18: Dulleart et al. teach that the fiber web fibers comprise polyamide [0036].
Claim 17: Dulleart et al. teach that the fibers are meltblown [0020].
Claims 19 and 20: Claims 19 and 20 recite properties of the material after a process is applied to the material. Given that Dulleart et al. and Pall make obvious the same starting material, the properties of the material will be the same as claimed given the same applied process. As such, it is inherent that following the same process of “sterilization” will result in the same properties and structure such as the bubble point.
Claim 21: Dulleart et al. and Pall do not teach the water permeability specifically. However, the water permeability of a filter material is adjusted and optimized based on the fluid being treated. It is optimized such that the material will wet properly with the material being separated and allow the desired components to pass. The water permeability property of the material is not shown to be critical. And, given that the CWST of the materials are in the required range, one of ordinary skill in the art would have found it obvious that the CWST is a result effective routinely optimized variable. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claims 4, 5, 8, 9, 10, and 11: the contact angle of a material is a measure of the hydrophobicity or hydrophilicity of a material. The contact angle is typically greater than or less than 90 degrees depending on the desired interaction with water and that interaction extent is controlled by increasing or decreasing the angle. Given that the angle is from 0-180 degrees, it would have been within the skill of one of ordinary skill in the art to choose the optimal angle from 0-180 degrees (less than or greater than 90 degrees) to make the membrane for the best interaction possible.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778